Per Curiam.

This is an appeal from an order of the lower court denying a motion to strike certain allegations of the complaint as *250irrelevant, immaterial and redundant, and also denying a motion to require that the complaint be made more definite and certain.
The general rule is well settled that an order refusing to strike allegations in a pleading as irrelevant and redundant is not conclusive upon the trial of the case upon the merits, and that an interlocutory appeal from such order will not lie. Register v. Niagara Fire Ins. Co., 248 S. C. 504, 151 S. E. (2d) 640.
It is also a settled general rule that an order denying a motion to require plaintiff to make his complaint more definite and certain is not appealable until final judgment. Fladger v. Beckman, 42 S. C. 547, 20 S. E. 790; Miles v. Charleston Light & Water Co., 87 S. C. 254, 69 S. E. 292; Oxman v. Profitt, 241 S. C. 28, 126 S. E. (2d) 852.
Application of the foregoing rules to the present appeal requires that it be dismissed; and it is so ordered.
Appeal dismissed.